                                    40 Fulton Street, 12th Floor
                                    New York, New York 10038
                                        Tel.: (212) 585-3425
                                        Fax: (888) 332-5658
                                        www.kishnerlegal.com

                                                                    January 16, 2020

VIA ECF
Magistrate Judge Arlene R. Lindsay
U.S. Federal District Court
Eastern District of New York
Long Island Federal Courthouse
814 Federal Plaza
Central Islip, New York 11722-4451

               Re:    Ora Naftali and Roni Naftali, as Trustees of The Edtom Trust dated April
                      10, 2011 v. New York Deferred Exchange Corp., et. al. (the “Action”)
                      Case No. 15-cv-07152 (JMA) (ARL)

Dear Judge Lindsay:

       This firm represents Plaintiffs in the Action.

        As Your Honor may recall, counsel for all parties previously submitted a letter application
requesting Your Honor “so-order” a fully executed confidentiality agreement. See ECF Dock. No.
59. In response, You Honor denied the application, without prejudice to a further application,
detailing three discreet points the Court wanted the parties to revise in their confidentiality
agreement. See ECF Dock. No. 60. (the “Order”)

       In response to Your Honor’s Order, counsel for all parties met and conferred and revised
the proposed confidentiality agreement which we submit addresses Your Honor’s concerns in
accordance with the Order.

        Consequently, counsel for all parties re-submit this joint application and respectfully
request Your Honor “so-order” the enclosed confidentiality agreement duly executed by all parties,
dated January 8, 2020. (the “Confidentiality Agreement”). Additionally, for Your Honor’s easy
reference, we also submit a redline version of the Confidentiality Agreement which tracks the
parties’ changes between the prior agreement and the revised Confidentiality Agreement.
Ora Naftali and Roni Naftali,
v. New York Deferred Exchange Corp., et. al.
Case No. 15-cv-07152 (JMA) (ARL)
Page |2

       As noted in my prior letter to the Court, all parties are in agreement that any documents
produced and deposition testimony given by non-party Pricewaterhouse Coopers in response to
the subpoena issued by Defendant New York Deferred Exchange Corporation, dated September
3, 2019 will be subject to the enclosed Confidentiality Agreement we submit to be “so-ordered”
by the Court.

        We thank Your Honor for your time and attention to our joint application.


                                                           Sincerely,

                                                           /s/ Jonathan Cohen


Cc:     All Counsel of Record via ECF

        John Marston, counsel for PwC, via e-mail


Encl.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
ORA NAFTALI AND RONI NAFTALI, AS                               Case No.: 15-cv-07152 (JMA)(ARL)
TRUSTEES OF THE EDTOM TRUST DATED APRIL
10, 2011
Plaintiff,                                                      PROTECTIVE ORDER

                             v.
NEW YORK DEFERRED EXCHANGE CORP.,
FRITZ TRINKLEIN, and JEFFREY L. WECHSLER,
Defendants.



LINSAY, United States Magistrate Judge:

        The parties having agreed to the following terms of confidentiality, and the Court

having found that good cause exists for issuance of an appropriately-tailored

confidentiality order governing the pre-trial phase of this action, it is therefore hereby

        ORDERED that any person subject to this Order -- including without limitation the

parties to this action, their representatives, agents, experts and consultants, all third parties

providing discovery in this action, and all other interested persons with actual or constructive

notice of this Order -- shall adhere to the following terms, upon pain of contempt:

        1.    Any person subject to this Order who receives from any other person any

"Discovery Material" (i.e., information of any kind provided in the course of discovery in this

action) that is designated as "Confidential" or "Confidential – Attorneys’ Eyes Only" pursuant

to the terms of this Order shall not disclose such Confidential Discovery Material to anyone

else except as expressly permitted hereunder. The terms “Confidential” Or “Confidential –

Attorneys’ Eyes Only” shall carry the same meaning. The disclosure of a document or

information without designating it as “Confidential” or “Confidential – Attorneys’ Eyes Only”

shall not constitute a waiver of the right to designate such document or information as
“Confidential” or “Confidential – Attorneys’ Eyes Only” provided the material is designated

pursuant to Paragraph 4 hereof.

        2.      The person producing any given Discovery Material may designate as

"Confidential" or "Confidential – Attorneys’ Eyes Only" only such portion of such material

as consists of:

        (a)     previously nondisclosed financial information (including without limitation

profitability reports or estimates, percentage fees, design fees, royalty rates, minimum

guarantee payments, sales reports and sale margins);

        (b)     previously nondisclosed material relating to ownership or control of any non-

public company;

        (c)     previously nondisclosed business plans, product development

information, or marketing plans;

        (d)     any information of a personal or intimate nature regarding any

individual;

        (e)     any other category of information hereinafter given confidential status by

the Court; or

        (f)     any other document, exhibit, answer to interrogatory, response to request

for admissions, deposition testimony or transcription if counsel determines, in good

faith, that such confidential designation is necessary to protect the interest of the client.

        3.      With respect to the Confidential portion of any Discovery Material other

than deposition transcripts and exhibits, the producing person or that person's counsel

may designate such portion as "Confidential" or "Confidential – Attorneys’ Eyes

Only" by stamping or otherwise clearly marking accordingly as "Confidential" or




                                                 2
"Confidential – Attorneys’ Eyes Only" the protected portion in a manner that will not

interfere with legibility or audibility, and by also producing for future public use

another copy of said Discovery Material with the confidential information redacted.

With respect to deposition transcripts and exhibits, a producing person or that

person's counsel may indicate on the record that a question calls for Confidential

information, in which case the transcript of the designated testimony shall be bound

in a separate volume and marked "Confidential Information Governed by Protective

Order" by the reporter.

       4.     If at any time prior to the trial of this action, a producing person realizes that

some portion[s] of Discovery Material that that person previously produced without

limitation should be designated as Confidential, he may so designate by so apprising all

parties in writing, and such designated portion[s] of the Discovery Material will thereafter be

treated as Confidential under the terms of this Order.

       5.     No person subject to this Order other than the producing person shall disclose

any Confidential Discovery Material to any other person whomsoever, except to:

       (a)    the parties to this action;

       (b)    counsel retained specifically for this action, including any paralegal, clerical and

other assistant employed by such counsel and assigned to this matter;

       (c)    as to any document, its author, its addressee, and any other person indicated

on the face of the document as having received a copy;

       (d)    any witness who counsel for a party in good faith believes may be called to

testify at trial or deposition in this action, provided such person has first executed a Non-

Disclosure Agreement in the form annexed as an Exhibit hereto;




                                                 3
          (e)   any person retained by a party to serve as an expert witness or otherwise

provide specialized advice to counsel in connection with this action, provided such

person has first executed a Non-Disclosure Agreement in the form annexed as an Exhibit

hereto;

          (f)   stenographers engaged to transcribe depositions conducted in this

action; and

          (g)   the Court and its support personnel.

          6.    Prior to any disclosure of any Confidential Discovery Material to any person

referred to in subparagraphs 5(d) or 5(e) above, such person shall be provided by counsel

with a copy of this Protective Order and shall sign a Non-Disclosure Agreement in the form

annexed as an Exhibit hereto stating that that person has read this Order and agrees to be

bound by its terms. Said counsel shall retain each signed Non-Disclosure Agreement, hold it

in escrow, and produce it to opposing counsel either prior to such person being permitted to

testify (at deposition or trial) or at the conclusion of the case, whichever comes first.

          7.    Notwithstanding anything to the contrary herein, any party seeking to file

documents under seal must first make a motion to the Court for leave to e-file sealed

documents pursuant to rules and requirements governing e-filing sealed documents located on

the Court’s website. All Confidential Discovery Material filed with the Court, and all portions

of pleadings, motions or other papers filed with the Court that disclose such Confidential

Discovery Material, may only be filed under seal if the party seeking to file such Confidential

Discovery Material provides notice to the other party at least ten (10) days prior to the date in

which the party seeks to file such Confidential Discovery Material with the Court. If the other

party objects to sealing of such Confidential Discovery Material then, thereafter, the party




                                                 4
seeking to introduce such Confidential Discovery Material must show good cause to the Court

as to why such Confidential Discovery Material should be kept under seal until further order of

the Court. The parties will use their best efforts to minimize such sealing. In any event, any

party filing a motion or any other papers with the Court under seal shall also publicly file a

redacted copy of the same, via the Court’s Electronic Case Filing system, that redacts only the

Confidential Discovery Material itself, and not text that in no material way reveals the

Confidential Discovery Material.

        8.      Any party who either objects to any designation of confidentiality, or who, by

contrast, requests still further limits on, may at any time prior to the trial of this action serve

upon counsel for the designating person a written notice stating with particularity the grounds

of the objection or request. If agreement cannot be reached, counsel for all affected persons

must meet and confer in a further attempt to resolve disputes regarding confidentiality

designations.     If after the meet and confer, the affect persons cannot agree, counsel may

make an application may to the Court for a determination of whether the disputed

Confidential Discovery Material was properly designated as Confidential. Any disputed

Confidential Discovery Material shall be treated as Confidential until the issue is resolved by

the Court.

        9.      All persons are hereby placed on notice that the Court is unlikely to seal or

otherwise afford confidential treatment to any Discovery Material introduced in evidence at

trial, even if such material has previously been sealed or designated as Confidential. The Court

also retains unfettered discretion whether or not to afford confidential treatment to any

Confidential Document or information contained in any Confidential Document submitted to

the Court in connection with any motion, application, or proceeding that may result in an order




                                                  5
and/or decision by the Court.

       10.       Each person who has access to Confidential Discovery Material shall take all

due precautions to prevent the unauthorized or inadvertent disclosure of such material.

       11.      If, in connection with this litigation, a party inadvertently discloses

information subject to a claim of attorney-client privilege or attorney work product

protection ("Inadvertently Disclosed Information"), such disclosure shall not constitute or

be deemed a waiver or forfeiture of any claim of privilege or work product protection with

respect to the Inadvertently Disclosed Information and its subject matter.

       12.      If a disclosing party makes a claim of inadvertent disclosure, the receiving party

shall, within five business days, return or destroy all copies of the Inadvertently Disclosed

Information, and provide a certification of counsel that all such information has been returned

or destroyed.

       13.      Within five business days of the notification that such Inadvertently Disclosed

Information has been returned or destroyed, the disclosing party shall produce a privilege log

with respect to the Inadvertently Disclosed Information.

       14.      The receiving party may move the Court for an Order compelling production of

the Inadvertently Disclosed Information. The motion shall be filed under seal, and shall not

assert as a ground for entering such an Order the fact or circumstances of the inadvertent

production.

       15.      The disclosing party retains the burden of establishing the privileged or protected

nature of any Inadvertently Disclosed Information. Nothing in this Order shall limit the right

of any party to request an in camera review of the Inadvertently Disclosed Information.

       16.       This Protective Order shall survive the termination of the litigation. Within 30




                                                   6
days of the final disposition of this action, all Discovery Material designated as "Confidential"

or "Confidential – Attorneys’ Eyes Only" and all copies thereof, shall be promptly returned to

the producing person, or, upon permission of the producing person, destroyed.

Notwithstanding the aforesaid, the Court shall not be obligated to return any Discovery

Material marked “Confidential” or "Confidential – Attorneys’ Eyes Only".

       17.     This Court shall retain jurisdiction over all persons subject to this Order to

the extent necessary to enforce any obligations arising hereunder or to impose sanctions for

any contempt thereof.




                                                7
         SO ORDERED.



                                        Arlene R. Lindsay
                                        United States Magistrate Judge
                                        Eastern District of New York




Dated:        Central Islip, New York
              ___________________




                                         9
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ORA NAFTALI AND RONI NAFTALI, AS                              Case No.: 15-cv-07152 (JMA)(ARL)
 TRUSTEES OF THE EDTOM TRUST DATED APRIL
 10, 2011
 Plaintiff,                                                     PROTECTIVE ORDER

                              v.
 NEW YORK DEFERRED EXCHANGE CORP.,
 FRITZ TRINKLEIN, and JEFFREY L. WECHSLER,
 Defendants.


          I,                                       , acknowledge that I have read and understand

 the Protective Order in this action governing the non-disclosure of those portions of Confidential

 Discovery Material. I agree that I will not disclose such Confidential Discovery Material to

 anyone other than for purposes of this litigation and that at the conclusion of the litigation I will

 return all discovery information to the party or attorney from whom I received it.

          By acknowledging these obligations under the Protective Order, I understand that I am

 submitting myself to the jurisdiction of the United States District Court for the Eastern District

 of New York for the purpose of any issue or dispute arising hereunder and that my willful

 violation of any term of the Protective Order could subject me to punishment for contempt of

 Court.


Dated:




                                                 10
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
ORA NAFTALI AND RONI NAFTALI, AS                               Case No.: 15-cv-07152 (JMA)(ARL)
TRUSTEES OF THE EDTOM TRUST DATED APRIL
10, 2011
Plaintiff,                                                      PROTECTIVE ORDER

                             v.
NEW YORK DEFERRED EXCHANGE CORP.,
FRITZ TRINKLEIN, and JEFFREY L. WECHSLER,
Defendants.



LINSAY, United States Magistrate Judge:

        The parties having agreed to the following terms of confidentiality, and the Court

having found that good cause exists for issuance of an appropriately-tailored

confidentiality order governing the pre-trial phase of this action, it is therefore hereby

        ORDERED that any person subject to this Order -- including without limitation the

parties to this action, their representatives, agents, experts and consultants, all third parties

providing discovery in this action, and all other interested persons with actual or constructive

notice of this Order -- shall adhere to the following terms, upon pain of contempt:

        1.    Any person subject to this Order who receives from any other person any

"Discovery Material" (i.e., information of any kind provided in the course of discovery in this

action) that is designated as "Confidential" or "Confidential – Attorneys’ Eyes Only" pursuant

to the terms of this Order shall not disclose such Confidential Discovery Material to anyone

else except as expressly permitted hereunder. The terms “Confidential” Or “Confidential –

Attorneys’ Eyes Only” shall carry the same meaning. The disclosure of a document or

information without designating it as “Confidential” or “Confidential – Attorneys’ Eyes Only”

shall not constitute a waiver of the right to designate such document or information as
“Confidential” or “Confidential – Attorneys’ Eyes Only” provided the material is designated

pursuant to Paragraph 4 hereof.

        2.      The person producing any given Discovery Material may designate as

"Confidential" or "Confidential – Attorneys’ Eyes Only" only such portion of such material

as consists of:

        (a)     previously nondisclosed financial information (including without limitation

profitability reports or estimates, percentage fees, design fees, royalty rates, minimum

guarantee payments, sales reports and sale margins);

        (b)     previously nondisclosed material relating to ownership or control of any non-

public company;

        (c)     previously nondisclosed business plans, product development

information, or marketing plans;

        (d)     any information of a personal or intimate nature regarding any

individual;

        (e)     any other category of information hereinafter given confidential status by

the Court; or

        (f)     any other document, exhibit, answer to interrogatory, response to request

for admissions, deposition testimony or transcription if counsel determines, in good

faith, that such confidential designation is necessary to protect the interest of the client.

        3.      With respect to the Confidential portion of any Discovery Material other

than deposition transcripts and exhibits, the producing person or that person's counsel

may designate such portion as "Confidential" or "Confidential – Attorneys’ Eyes

Only" by stamping or otherwise clearly marking accordingly as "Confidential" or




                                                 2
"Confidential – Attorneys’ Eyes Only" the protected portion in a manner that will not

interfere with legibility or audibility, and by also producing for future public use

another copy of said Discovery Material with the confidential information redacted.

With respect to deposition transcripts and exhibits, a producing person or that

person's counsel may indicate on the record that a question calls for Confidential

information, in which case the transcript of the designated testimony shall be bound

in a separate volume and marked "Confidential Information Governed by Protective

Order" by the reporter.

       4.     If at any time prior to the trial of this action, a producing person realizes that

some portion[s] of Discovery Material that that person previously produced without

limitation should be designated as Confidential, he may so designate by so apprising all

parties in writing, and such designated portion[s] of the Discovery Material will thereafter be

treated as Confidential under the terms of this Order.

       5.     No person subject to this Order other than the producing person shall disclose

any Confidential Discovery Material to any other person whomsoever, except to:

       (a)    the parties to this action;

       (b)    counsel retained specifically for this action, including any paralegal, clerical and

other assistant employed by such counsel and assigned to this matter;

       (c)    as to any document, its author, its addressee, and any other person indicated

on the face of the document as having received a copy;

       (d)    any witness who counsel for a party in good faith believes may be called to

testify at trial or deposition in this action, provided such person has first executed a Non-

Disclosure Agreement in the form annexed as an Exhibit hereto;




                                                 3
          (e)   any person retained by a party to serve as an expert witness or otherwise

provide specialized advice to counsel in connection with this action, provided such

person has first executed a Non-Disclosure Agreement in the form annexed as an Exhibit

hereto;

          (f)   stenographers engaged to transcribe depositions conducted in this

action; and

          (g)   the Court and its support personnel.

          6.    Prior to any disclosure of any Confidential Discovery Material to any person

referred to in subparagraphs 5(d) or 5(e) above, such person shall be provided by counsel

with a copy of this Protective Order and shall sign a Non-Disclosure Agreement in the form

annexed as an Exhibit hereto stating that that person has read this Order and agrees to be

bound by its terms. Said counsel shall retain each signed Non-Disclosure Agreement, hold it

in escrow, and produce it to opposing counsel either prior to such person being permitted to

testify (at deposition or trial) or at the conclusion of the case, whichever comes first.

          7.    Notwithstanding anything to the contrary herein, any party seeking to file          )RUPDWW

documents under seal must first make a motion to the Court for leave to e-file sealed

documents pursuant to rules and requirements governing e-filing sealed documents located on

the Court’s website. All Confidential Discovery Material filed with the Court, and all portions

of pleadings, motions or other papers filed with the Court that disclose such Confidential

Discovery Material, may only be filed under seal if the party seeking to file such Confidential

Discovery Material provides notice to the other party at least ten (10) days prior to the date in

which the party seeks to file such Confidential Discovery Material with the Court. If the other

party objects to sealing of such Confidential Discovery Material then, thereafter, the party




                                                 4
seeking to introduce such Confidential Discovery Material must show good cause to the Court

as to why such Confidential Discovery Material should be kept under seal until further order of

the Court. The parties will use their best efforts to minimize such sealing. In any event, any

party filing a motion or any other papers with the Court under seal shall also publicly file a

redacted copy of the same, via the Court’s Electronic Case Filing system, that redacts only the

Confidential Discovery Material itself, and not text that in no material way reveals the

Confidential Discovery Material.

        8.    Any party who either objects to any designation of confidentiality, or who, by

contrast, requests still further limits on, may at any time prior to the trial of this action serve

upon counsel for the designating person a written notice stating with particularity the grounds

of the objection or request. If agreement cannot be reached, promptly, counsel for all affected

persons will must meet and confer in a further attempt to resolve disputes regarding

confidentiality designations. convene a joint telephone call with the Court to obtain a ruling.

If after the meet and confer, the affect persons cannot agree, counsel may make an

application may to the Court for a determination of whether the disputed Confidential

Discovery Material was properly designated as Confidential. Any , disputed Confidential

Discovery Material shall be treated as Confidential until the issue is resolved by the Court.

        9.    All persons are hereby placed on notice that the Court is unlikely to seal or

otherwise afford confidential treatment to any Discovery Material introduced in evidence at

trial, even if such material has previously been sealed or designated as Confidential. The Court

also retains unfettered discretion whether or not to afford confidential treatment to any

Confidential Document or information contained in any Confidential Document submitted to

the Court in connection with any motion, application, or proceeding that may result in an order




                                                  5
and/or decision by the Court.

       10.       Each person who has access to Confidential Discovery Material shall take all

due precautions to prevent the unauthorized or inadvertent disclosure of such material.

       11.      If, in connection with this litigation, a party inadvertently discloses

information subject to a claim of attorney-client privilege or attorney work product

protection ("Inadvertently Disclosed Information"), such disclosure shall not constitute or

be deemed a waiver or forfeiture of any claim of privilege or work product protection with

respect to the Inadvertently Disclosed Information and its subject matter.

       12.      If a disclosing party makes a claim of inadvertent disclosure, the receiving party

shall, within five business days, return or destroy all copies of the Inadvertently Disclosed

Information, and provide a certification of counsel that all such information has been returned

or destroyed.

       13.      Within five business days of the notification that such Inadvertently Disclosed

Information has been returned or destroyed, the disclosing party shall produce a privilege log

with respect to the Inadvertently Disclosed Information.

       14.      The receiving party may move the Court for an Order compelling production of

the Inadvertently Disclosed Information. The motion shall be filed under seal, and shall not

assert as a ground for entering such an Order the fact or circumstances of the inadvertent

production.

       15.      The disclosing party retains the burden of establishing the privileged or protected

nature of any Inadvertently Disclosed Information. Nothing in this Order shall limit the right

of any party to request an in camera review of the Inadvertently Disclosed Information.

       16.       This Protective Order shall survive the termination of the litigation. Within 30




                                                   6
days of the final disposition of this action, all Discovery Material designated as "Confidential"

or "Confidential – Attorneys’ Eyes Only" and all copies thereof, shall be promptly returned to

the producing person, or, upon permission of the producing person, destroyed..

Notwithstanding the aforesaid, the Court shall not be obligated to return any Discovery

Material marked “Confidential” or "Confidential – Attorneys’ Eyes Only".

       17.     This Court shall retain jurisdiction over all persons subject to this Order to

the extent necessary to enforce any obligations arising hereunder or to impose sanctions for

any contempt thereof.




                                                7
        SO STIPULATED AND AGREED.


KISHNER MILLER HIMES P.C.
Attorneys for Plaintiff/Counterclaim Defendant Ora Naftali and Roni Naftali, as Trustees of the
Edtom Trust and Third-Party Defendants Ora Naftali and Roni Naftali


By:    ______________________________________
Ryan O. Miller
Jonathan Cohen
40 Fulton Street, 12th Floor
New York, New York 10038
(212) 585-3425

HINSHAW & CULBERTSON, LLP
Attorneys for Defendants/Counterclaim Plaintiffs/Third-Party Plaintiffs
New York Deferred Exchanged Corp.


By:    ______________________________________
Matthew C. Ferlazzo
800 Third Avenue, 13th Floor
New York, New York 10022
(212) 471-6227

MILBER MAKRIS PLOUSADIS & SEIDEN, LLP
Attorneys for Defendant/Third-Party Cross-Claim Defendant/
Second Third-Party Plaintiff Jeffrey L. Wechsler

By:    ______________________________________
Peter Seiden
John A. Lentinello
1000 Woodbury Road, Suite 402
Woodbury, New York 11797
(516) 712-4000

ORLOFF, LOWENBACH, STIFELMAN & SIEGEL, P.A.
Attorneys for Third-party Defendant Joseph Taplitzky

By: _______________________________________
Marc C. Singer
44 Whippany RoadSuite 100
Morristown, NJ 07960
Phone: (973) 622-6200

Dated: July 26, 2019January 8, 2020


                                               8
         SO ORDERED.



                                        Arlene R. Lindsay
                                        United States Magistrate Judge
                                        Eastern District of New York




Dated:        Central Islip, New York
              ___________________




                                         9
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ORA NAFTALI AND RONI NAFTALI, AS                              Case No.: 15-cv-07152 (JMA)(ARL)
 TRUSTEES OF THE EDTOM TRUST DATED APRIL
 10, 2011
 Plaintiff,                                                     PROTECTIVE ORDER

                              v.
 NEW YORK DEFERRED EXCHANGE CORP.,
 FRITZ TRINKLEIN, and JEFFREY L. WECHSLER,
 Defendants.


          I,                                       , acknowledge that I have read and understand

 the Protective Order in this action governing the non-disclosure of those portions of Confidential

 Discovery Material. I agree that I will not disclose such Confidential Discovery Material to

 anyone other than for purposes of this litigation and that at the conclusion of the litigation I will

 return all discovery information to the party or attorney from whom I received it.

          By acknowledging these obligations under the Protective Order, I understand that I am

 submitting myself to the jurisdiction of the United States District Court for the Eastern District

 of New York for the purpose of any issue or dispute arising hereunder and that my willful

 violation of any term of the Protective Order could subject me to punishment for contempt of

 Court.


Dated:




                                                 10
